Citation Nr: 0936034	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-15 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disease, 
including as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from July 1964 
to June 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied a claim for service connection 
for asthma, among other conditions.  Jurisdiction over this 
matter was transferred to the Nashville, Tennessee RO 
subsequent to the issuance of the January 2004 rating 
decision.

The Veteran testified before the undersigned at a July 2007 
hearing at the RO (Travel Board).  A transcript has been 
associated with the claims file.

In October 2007 the Board granted service connection for 
diabetes mellitus and post-traumatic stress disorder and 
remanded the issue of entitlement to service connection for 
asbestos.  

Although the Board and RO previously characterized the 
instant claim as one for service connection for asbestos; the 
United States Court of Appeals for Veterans Claims has 
subsequently held that claims for service connection are 
properly viewed as claims for service connection for a 
disability manifested by claimed symptomatology.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Hence the Board is 
considering the issue of entitlement to service connection 
for lung disease, regardless of the diagnosis.

In September 2009, subsequent to issuance of the supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO and VAMC consideration.  See 38 
C.F.R. § 20.1304(c) (2009).


FINDING OF FACT

The Veteran was exposed to asbestos in service, exposure 
outside service has not been documented, and he has current 
asbestos related lung disease.



CONCLUSION OF LAW

Current lung disease was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board noted that the Veteran served as a sonar technician 
aboard the U.S.S. Nicholas, where he was likely exposed to 
asbestos.  The element of an in-service injury is, therefore 
satisfied.

The element of a current disability is also satisfied.  While 
there was some doubt prior to the remand, subsequently 
obtained evidence confirms a current disability.  The record 
contains multiple diagnoses of current pulmonary disease.  On 
VA examination in November 2008, the assessments were chronic 
obstructive pulmonary disease and bronchial asthma.  In a 
December 2008 statement, M.C. Newton, Jr., M.D., reported 
asbestos related pulmonary disease while noting findings of 
COPD and asbestos.

There are conflicting opinions as to whether the current 
pulmonary diseases are related to service.  The VA examiner 
opined that the Veteran's disease was not related to service.  
No rationale was provided for this opinion, nor did the 
examiner address whether these conditions were otherwise 
related to the Veteran's service.

Dr. Newton opined that the Veteran's pulmonary disease was 
likely related to asbestos exposure, based on the reports of 
in-service exposure and the diagnostic testing.  In a 
statement dated in July 2003, J.R. Wilhoite, M.D., attributed 
unspecified respiratory disease and asthmatic problems to in-
service asbestos exposure.  Dr. Wilhoite provided no 
rationale for this opinion.

Dr. Newton is the only medical professional to provide a 
rationale for his opinion, that opinion is consistent with 
the known record.  Hence, his opinion is the most probative.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Inasmuch 
as his opinion supports a finding that there is a link 
between the current lung disease and service.  As the most 
probative evidence supports the grant of service connection, 
that benefit is granted.


REMAND

Service connection for pulmonary disease is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


